DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claim 1 is objected to because of the following informalities: claim 1 recites in line 9: “these first and second grooves” which should read: “the first and second grooves”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 5, 8 and 12
Claim 2 recites “the steps forming axial ends of a step” in lines 5-6. Claim 3 recites: “the steps” in line 2. The limitation “the steps” appear to be confusing. For consistency examiner recommends amending “the steps” to: “the upstream and downstream steps”.
Claim 5 recites: “the first clearance and/or the second clearance”; it is unclear whether the limitation following “and/or” are part of the claimed invention.
Claim 8 recites the limitation "the distance along the longitudinal axis".  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation: “a shroud support structure”. This is a double inclusion, it is unclear whether this refers to the same “a shroud support structure” recited in claim 1. The metes and bounds of the claim are unclear. Applicant is advised to amend to: “the shroud support structure”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-12Groves, II et al. (US 2018/0355755 A1) hereinafter Groves in view of Quennehen et al. (US 2019/0040758 A1) (note that the corresponding WO 2017/060604 is published on 04/13/2017) hereinafter Quennehen.
 Regarding claim 1, Groves teaches a turbine shroud sector (106, 206, 306) (Figs. 2-10; paras. 0033-0045) intended to extend about a longitudinal axis (Fig. 2), the shroud sector comprising a base with an internal radially internal face (face of the ring sector above the blade) and a radially external face (face radially opposed to radially internal face) (Figs. 2-10; paras. 0034-0045) from which there extend an upstream tab and a downstream tab for attachment to a shroud support structure (Figs. 2-6), and at least one inter sector lateral face (112, 312) intended to be mounted opposite a lateral face of a circumferentially adjacent shroud sector (Figs. 2-6, paras.0033 and 0040), the base further comprising a first groove (124, 324)  and a second groove (122, 322)  (Figs. 2-6; paras. 0034-0045) each formed in the inter-sector lateral face, extending along the longitudinal axis (Figs. 2-6), and a first and a second longitudinal sealing strips (Figs. 2-10, although not labeled in some of the drawings, there are seals disposed inside the first and second channels) which each rest on a respective radially internal wall of the first and second grooves (Figs 2-10), the second groove arranged radially outside the first groove (Figs. 2-10),
wherein the first strip has an overall shape of an omega (para. 0038) (As shown in the drawings, the first sealing strip follows the omega shape of the second groove. Further para. 0049 states: “The spline seal 614 can be bendable and shaped to fit into the crown shape 640 of the second seal channel”) and in that sector shroud has a first clearance which is defined radially between a central part of the first strip and the radially internal wall of the first groove and a second clearance which radially defined between the central part of the first strip and a radially external wall of the first groove, 

    PNG
    media_image1.png
    475
    715
    media_image1.png
    Greyscale


	Grove does not specifically state that the shroud sector is made of ceramic matrix composite.
	However, Quennehen teaches a turbine shroud sector (1) (Figs. 1-6) intended to extend about a longitudinal axis. Quennehen discloses that the shroud sector is made of ceramic matrix composite materials. Paragraph 0003 states “Ceramic matrix composite are known for their mechanical properties that make them suitable for constituting structural elements, and for their ability to conserve those properties at high temperatures”. 

Regarding claim 2, Grove  as modified by Quennehen teaches all the claimed limitations as stated above in claim 1. Grove as modified by Quennehen further teaches the radially internal wall of the first groove comprises an upstream step and a downstream step cooperating with the first strip (Grove, annotated FIG. 8 above) and the upstream and downstream steps being respectively arranged upstream and downstream of the central part (Grove, annotated FIG. 8 above), the steps forming axial ends of a step radially outwards from the radially internal wall of the first groove (Grove, annotated FIG. 8 above).
Regarding claim 4, Grove  as modified by Quennehen teaches all the claimed limitations as stated above in claim 1. Grove as modified by Quennehen further teaches the first clearance and the second clearance are equal (Grove, annotated FIG. 8 above).
Regarding claim 5, Grove  as modified by Quennehen teaches all the claimed limitations as stated above in claim 1 but does not appear to explicitly disclose that the value of the first clearance and/or is between 0.1 and 1mm. However, a careful examination of the specification reveals that no criticality for the specific value has been shown nor any reason as to why the shroud sector of the applicant with the claimed clearance would operate any different than the shroud sector of Grove modified, and Applicant has not disclosed that this design with the specific clearance provides an 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to use the claimed clearance with the shroud sector of Grove modified in order to achieve a desired dimension, shape, or configuration, as they are a matter of design choice. Such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art. 
Regarding claim 6, Grove  as modified by Quennehen teaches all the claimed limitations as stated above in claim 1. Grove as modified by Quennehen further teaches wherein the base comprises:
	an upstream groove (128a, 228a, 328a, 428a, 628a) extending substantially along the radial axis and opening into a first side of the second groove (Grove, Figs. 2-8; para. 0034);
	a downstream groove (128b, 228b, 328b, 428b, 628b) extending substantially along the radial axis and opening into the first groove (Grove, Figs. 2-8; para. 0034), a downstream sealing strip being housed in the downstream groove (Grove, Figs. 4-6).

	However, Quennehen further teaches the shroud ring comprising: a first groove (41), a second groove (40), an upstream groove (42) extending substantially along a radial axis and an upstream groove (43) extending substantially along a radial axis (Figs. 1-6) (paras. 0031-0032). The upstream groove opens into the second groove and comprises an upstream sealing strip to reduce leaks (para. 0013).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Grove by providing an upstream sealing strip in the upstream groove as further taught by Quennehen in order to reduce leaks (Quennehen, para. 0013).
Regarding claim 7, Grove  as modified by Quennehen teaches all the claimed limitations as stated above in claim 7. Grove as modified by Quennehen further teaches the second groove comprises a second side (136) which is arranged spaced from the downstream groove (Grove, Figs. 3, 8; para. 0035).
Regarding claim 8, Grove  as modified by Quennehen teaches all the claimed limitations as stated above in claim 7 but does not appear to explicitly disclose that the distance along the longitudinal axis between the second side of the second groove and the downstream groove is between 0.1 and 5mm. However, a careful examination of the specification reveals that no criticality for the specific value has been shown nor any reason as to why the shroud sector of the applicant with the claimed distance would operate any different than the shroud sector of Grove modified, and Applicant has not 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to use the claimed clearance with the shroud sector of Grove modified in order to achieve a desired dimension, shape, or configuration, as they are a matter of design choice. Such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art. 
Regarding claim 9, Grove as modified by Quennehen teaches all the claimed limitations as stated above in claim 6. Grove as modified by Quennehen further teaches the second groove has a second side which opens into the downstream groove (Grove, Figs. 4-7).
Regarding claims 10-11, Grove as modified by Quennehen teaches all the claimed limitations as stated above in claims 6 and 8. Grove as modified by Quennehen does not teach a first angled sealing element housed in both the upstream groove and the second groove, a second angled sealing element housed in 
However, Quennehen further discloses a first angled sealing element (24) housed in both the upstream groove (42) and the second groove (40) (Figs. 1-6; paras. 0034-0035); a second sealing angled element (25) housed in both the first groove (41) and the downstream groove (43) (Figs. 1-6; paras. 0034-0035) and a third angled sealing element (27) housed in both the second groove and the downstream groove.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Grove by providing a first, second and a third sealing elements into the grooves as further taught by 
Regarding claim 12, Grove  as modified by Quennehen teaches all the claimed limitations as stated above in claim 1. Grove as modified by Quennehen further teaches a turbine shroud assembly comprising a plurality of sectors arranged circumferentially so as to form a turbine shroud (Grove, Fig. 2, para. 0033) and a shroud support structure on which the shroud sectors are mounted (Fig. 2, para. 0032).
Claims 1-3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berche et al. (US 2012/0141257 A1) hereinafter Berche in view of Quennehen.
Regarding claim 1, Berche teaches a turbine shroud sector (4) (Figs. 1-2; paras. 0027-0030) intended to extend about a longitudinal axis (Figs. 1-2), the shroud sector comprising a base with an internal radially internal face (12) and a radially external face 
wherein the first strip has an overall shape of an omega (Figs. 1-2) and in that sector shroud has a first clearance which is defined radially between a central part (32) of the first strip (Figs. 1-2) and the radially internal wall of the first groove and a second clearance which radially defined between the central part of the first strip and a radially external wall of the first groove (Figs. 1-2), the radially internal and external walls being opposite along a radial axis perpendicular to the longitudinal axis (Figs. 1-2).
Grove does not specifically state that the shroud sector is made of ceramic matrix composite.
	However, Quennehen teaches a turbine shroud sector (1) (Figs. 1-6) intended to extend about a longitudinal axis. Quennehen discloses that the shroud sector is made of ceramic matrix composite materials. Paragraph 0003 states “Ceramic matrix composite are known for their mechanical properties that make them suitable for 
	It would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to modify Berche by making the shroud sector with ceramic matrix composite as taught by Quennehen in order for the shroud sector to withstand high operating temperatures (Quennehen, para. 0003).
Regarding claim 2, Berche  as modified by Quennehen teaches all the claimed limitations as stated above in claim 1. Berche as modified by Quennehen further teaches the radially internal wall of the first groove comprises an upstream step (37) and a downstream step (37) cooperating with the first strip (Berche, Figs. 1-2) and the upstream and downstream steps being respectively arranged upstream and downstream of the central part (Berche, Figs. 1-2), the steps forming axial ends of a step (the central part forming a step) radially outwards from the radially internal wall of the first groove (Berche, Figs. 1-2).
Regarding claim 3, Berche as modified by Quennehen teaches all the claimed limitations as stated above in claim 2. Berche as modified by Quennehen further teaches the first strip of overall shape of an omega comprises the central part (32), and a first lateral branch (31) and a second lateral branch (31) which extend respectively upstream and downstream of the central part (Berche, Figs. 1-2), the first and second lateral branches each being in contact with an axial end of the steps formed by the step (Berche, Figs. 1-2)
Regarding claim 12, Berche as modified by Quennehen teaches all the claimed limitations as stated above in claim 1. Berche as modified by Quennehen .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 4,355,952 discloses an overall shape omega sealing strip for use in a gas turbine engine.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXIME M ADJAGBE whose telephone number is (571)272-4920. The examiner can normally be reached M-F: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/MAXIME M ADJAGBE/Examiner, Art Unit 3745                                                                                                                                                                                                        
/David E Sosnowski/SPE, Art Unit 3745